Case 18-00087-5-.]NC Doc 8 Filed 12/10/18 Entered 12/10/18 14:47:40 Page 1 of 9

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
FAYETTEVILLE DIVISION

IN RE:
Case No.l 18'00526'5'JNC
MICKEY L. FAISON
TONYA FAISON,

Debtors. Chapter 1 3

 

MICKEY L. FAISON
TONYA FAISON,

Plaintiffs,
v.

LUNDQUIST CONSULTING, LLC

13!7, LLC, Adv. Proc. No.! 18~00087~5~JNC

Defendants.

VVVVVVVVVVVVVVVVVVVV

 

MOTION FOR APPRO YAL OF SETTLEMENT
OF A])VERSARY PROCEEDING

NOW COME plaintiffs and defendants, by and through counsel, and the
Chapter 13 Trustee and hereby move this Court for an Order approving the
settlement of the above'captioned adversary proceeding pursuant to Rule 9019 of
the Federal Rulee of Bankruptcy Procedure. In support of such motion, the
plaintiffs show as follower

1. The plaintiffs are the debtors in the above'captioned bankruptcy case
and the debtors filed for bankruptcy protection under chapter 13 on February 5,

2018.

Case 18-00087-5-.]NC Doc 8 Filed 12/10/18 Entered 12/10/18 14:47:40 Page 2 of 9

2. In the underlying bankruptcy case, defendant Lundquist Consulting,
LLC (hereinafter "Lundquist") filed a proof of claim on behalf of 13/7, LLC
(hereinafter "13/7") alleging that the debtors were indebted to 13!7 in the amount of
$346.00. See C]ar'm #7.

3. On March 26, 2018, plaintiffs'debtore filed an objection to the proof of
claim #7 alleging, meter alia that the claim was a payday loan that was illegal in
North Carolina and that the claim was barred by the applicable statute of
limitations.

4. On May 2, 2018, this Court entered an order sustaining the plaintiffs'
objection and disallowed the claim filed by Lundquist and 13/7 because the claim
was for an illegal payday loan and void ab initio and because the claim was barred
by the statute of limitations

5. On August 20, 2018, this Court allowed counsel for plaintiffs request
for additional attorney‘s fees for objecting to the proof of claim filed by Lundquist
and 13!7.

6. On August 13, 2018, the plaintiffs filed the instant adversary
proceeding against both Lundquist and 1317 for violations of the Fair Debt
Collections Practices Act (15 U.S.C. § 1692 et seq.) and the North Carolina
Prohibited Practices by Collection Agencies (Article 70, Chapter 58 of the General

Statutes).

Case 18-00087-5-.]NC Doc 8 Filed 12/10/18 Entered 12/10/18 14:47:40 Page 3 of 9

7. Defendants Lundquist and 13/"? were both served with process and
neither has filed an answer or other responsive pleadings in this matter but have
elected to resolve this matter through settlement as followsl

a) defendants will pay a total of $8,150.00 to resolve this matter
allocated as follows and subject to the approval of this Court;
i) $1,000.00 to be paid to plaintiff Mickey Faison as
statutory damages authorized under 15 U.S.C. § 16921:;
ii) $1,000.00 to be paid to plaintiff Tonya Faison as statutory
damages authorized under 15 U.S.C. § 1692k§
iii) $150.00 to be paid to plaintiffs as reimbursement for the
attorney's fees incurred in objecting to the proof of claim filed by
Lundquist and 13/7;
iv) $6,000.00 to be paid to Lapas Law Offices, PLLC as
attorney's fees as authorized under 15 U.S.C. § 16921:;
v) the sums set forth above shall be submitted to plaintiffs'
counsel's law office for disbursement through counsel's trust
account within ten (10) days of entry of this Order Approving
Settlement;
vi) upon receipt of the settlement funds, plaintiffs will
dismiss the above'captioned adversary proceeding with

prejudice; and

Case 18-00087-5-.]NC Doc 8 Filed 12/10/18 Entered 12/10/18 14:47:40 Page 4 of 9

vii) this Court shall retain jurisdiction over this matter to
enter any necessary orders to effectuate this settlement

8. The Chapter 13 Trustee has no objection to the settlement of this
matter or to the disbursement of the settlement funds as set forth in Paragraph 7 of
this Motion.

9. By the signatures below, the signatories acknowledge that they
represent the parties stated herein and that the parties are properly before this
Court and this Court has jurisdiction over both the subject matter and the parties
thereto.

WHEREFORE, the parties and the Chapter 13 Trustee move this Court for
the following relief`.

1. That this Court approve the settlement of this matter as set forth
herein;

2. That the disbursements of the sums to the plaintiffs and to plaintiffs'
counsel be approved as set forth herein; and

3. For such other and further relief as this Court deems just and proper.

/0‘¢4\
This the Stl=. day of December, 2018.

 

FOR PLAINTIFFS! FOR DEFENDANTSZ
DaeuS|gm.-d hy:
hal Uc.blmt

S/Adr!¢an M La as CF4BEBUA1221\105...
Adrian M. Lapas Rory Liebhart
Attorney for Plaintiffs Managing Director
Post Office Box 10688 Lunquist Consulting LLC
Goldsboro, NC 27532 111 Anza Blvd, Suite 310

Telephone: (919) 583-5400 Burlingame, CA 94010

Case 18-00087-5-.]NC Doc 8 Filed 12/10/18 Entered 12/10/18 14:47:40 Page 5 of 9

Facsimile: (919) 882-1777 Telephone: (206)910-3892
N.C. State Bar No.: 20022

FOR 'I‘RUSTEE:

Jose . B a III
Joseph A, Bledsoe, III
Chapter 13 Trustee

%ase 18- OOO87-5-.]NC
Dvwore): C.BF§§-.keeyi. EQQFZB`S'JNC

Torlya Fs|:cn

A. Michclle Boncy
3740 NC 11 Soulh
Warsaw. NC 28466

Ann’s Sew and Vac
Altn: Monaging Agenc
360 Faison I-|ighway
Clinton, NC 28328

Capita[ Onc Bank {USA), NA
Attn: Managing Agent

Post Oflice Box 30285

Sall Lake City, UT 84130

Ccntury Fin:mcc

Attn: Managing Agent
908 N. Spence Avenue
Goldsboro, NC 27534

Core R.ea|iy Holdings
Atln: Manuging Agent
6400 Old Oak Ridge Road
Grcensboro, NC 27410

Crcdit Control Servicc
Atln: Managing Agcnt
725 Canton Strcct
Norwood, MA 02062

Crcdil Onc Bank

Atm: Managing Agcnt
Post Oi'ticc Box 98873

Las Vegas, NV 89193-8373

Discover Bank

Alm: Managing Agcnt
502 E. Morket Street
Grcenwood, DE 19950

Enhanccd Recovcry Collections
Atm: Managing Agcnt

8014 Baybcrry Road
Jacksonville, FL 32256

Ford Molor Credil Acccptance
Altn: Managing Agent

I Amcriean Road

Dcarborn. MI 48126

Chapter:13

Futurc Financial Serviccs. |.LC
Attn: Managing Agcnl

l02 N. Fronl Slreet
Warsaw,NC 28398

lntcmal Rcvcnue Scrvicc
Attn: Mcnagirlg Agcnt

Post Oflice Box 7346
Philade|phia, PA 19101-7346

Lendmark Financia|
Attn: Managing Agcnt
2118 Ushcr Slrecl
Coving£on, GA 300|4

Lendmcrk Financia|

Atm: Managing Agcnt
511 N. Spcncc Avcnuc
Goldsbom, NC 27534

Mariner Financc

Attn: ManagingAgent
821 1 Town Ccnter Drive
Nottingham, MD 21236

Marlncr I"inance, LLC
Attn: Mannging Agent
332 N. Spcncc Avenue
Goldsboro, NC 27534

Mcx Lend

Attn: Manuging Agent
Post Ofl':ce Box 639
Parshal[, ND 58??0

N,C. Depl. of Revenue

OfTicc Serviccs UniUManaging Agent
Bankruptcy Unit

Post Officc Box l |68

Raleigh, NC 27602

Navien\

Attn: Managing Agcnt
Post Of'fice Box 9500
Wilkes-Barrc_. PA 18773

NC Child Support Enforcemcm Agency
Atln: Managing Agent

Post Ofiicc Box 20800

Ralcigh, NC 27619

Doc 8 Filed 12/10/18 Entered 12/10/18 14: 47: 40 Pa e 6 of 9
Doc 1 §i|eb§|l 02105!18 Enterec| 02/05/18 11: §A?S'§\':’ nn §':’lsma§re?o

~%RQL§%M

New Southcrn Loans
Attn: Managing Agcnt
2405 Nosh Strcct, NW
Wilson, NC 27894

North Carolina Depar'tmcnt ol`Rcvcnuc
Attn: Monaging Agcnt

Post 01`iicc Box S?l

Raleigh. NC 27602

One Main Financial

Attn: Managing Agcnt
Post Of`i`lce Box 183172
Columbus, OI~{ 43218-3172

Onc Main Financial
Attn: Managing Agem
1405 S. Pollsck Strect
Selmc, NC 27576

Spol Locn

Attn: Managing Agcnt
Post Olilce Box 927
Pclatine, lL 60{}78

Slate Ernployccs Credit Union
Atln: Managing Agcnt

Post Office Box 25279
Raleigh, NC 276||

Thc Progressive Corporation
Attn: Managing Agcnt
6300 Wilson Mills Road
Maylield Villagc, OH 44143

Time W amer Cablc

Attn: Managing Agcnt
3347 P[a!t Spring Rond
West Columbia, SC 391?0

U.S. Dept. of`Education
Attn: Managing Agent

BK Sludent Loans

400 Maryland Avcnue, SW
Washington. D.C. 20202

Vandcrbilt Mortgagc & Finnncc
Attn: Managing Agcn£

Post 0flice Box 9800
Maryvillc, TN 3?802

Case 18-OOO87-5-.]NC Doc 8 Filed 12/10/18 Entered 12/10/18 14:47:40 Page 7 of 9

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
FAYET'I‘EVILLE DIVISION

IN R`E:
Case No.: 18-00526-5-JNC
MICKEY L. FAISON
TONYA FAISON,

Debtors. Chapter 13

 

MICKEY L. FAISON
TONYA FAISON,

Plaintiffs,
v.

LUNDQUIST CONSULTING, LLC

13/7, LLC, Adv. Proc. No.: 18-00087-5-JNC

Defendants.

'\-/\\_/\\_J\\_/\_I\_/\_/\../VV\_J\_I\_/ ~..J\../\_/\_/\_/\_I\-J

 

EOTICE OE MOIM AN`D
CERTIFIC 0 RVICE

Debtors have filed papers with the court seeking MOTION TO APPROVE
SETTLEMENT.

four rights w be affected You should read these papers carefully and
discuss them with your attorney, if you have one, in this bankruptcy case. (If you
do not have an attorney, you may wish to consult one.)

If you want the court to consider your view on the debtors’ MOTION TO
APPROVE SE'ITLEMENT, then on or before January 3, 2019, you or your attorney
must file a written request for a hearing or written response at

Clerk of U.S. Banlcruptcy Cou.rt
Post Office Box 791
Raleigh, NC 27602

Case 18-OOO87-5-.]NC Doc 8 Filed 12/10/18 Entered 12/10/18 14:47:40 Page 8 of 9

If you mail your response to the court for filing, you must mail it early
enough so that the court will receive it or before the date stated above.

 

You must also mail a copy of your response and/or request for hearing to
debtor’s attorney at:
Lapas Law Offices, PLLC
Post Office Box 46
Goldsboro, NC 27533

,If you or your attorney do not take these steps, the court may decide that you
do not oppose the relief sought in the motion or objection and may enter an order
granting that relief.

This the lOth day of December, 2018.
LAPAS LAW OFFICES, PLLC

By: §LAdrr'an Mrl Lapas
Adrian M. Lapas
Attorney for Debtor(s)
Post Office Box 10688
Goldsboro, NC 27532
Telephone: (919) 583-5400
Facsimile: (919) 882-1777
N.C. State Bar No.: 20022

Case 18-OOO87-5-.]NC Doc 8 Filed 12/10/18 Entered 12/10/18 14:47:40 Page 9 of 9

CE C TE SER CE

I, Ad.rian M. Lapas, do hereby certify that at all times relevant herein, l am
more than eighteen (18) years of age and that l served the attached MOTION TO
APPROVE SE'ITLEMENT on the following by, unless an alternative method is
specified below, depositing a copy hereof, first-class postage prepaid, in the United
States mail, addressed to the attorney for each said party as follows:

Mr. Joseph A. Bledsoe, III
Chapter 13 Trustee

(Via CM/ECF)

Lundquist Consulting, LLC Ms. Mary Anne Foglia

13/7, LLC Counsel, Verisk Analytics, Inc.
c/o Mr. Rory Liebhard 545 Washington Boulevard
111 Anza Bouleva.rd, Ste. 310 Jersey City, NJ 07310
Burlingame, CA 94010 (V ia email)

Creditors on attached Creditors' Matrix
Th_is the 10th day of December, 2018.
LAPA.S LAW OFFICES, PLLC

By: _SAA_dri¢LMLap_¢-w_
Adrian M. Lapas
Attorney for Debtor

